EXHIBIT PENINSULA GAMING, LLC PRO FORMA CONDENSED COMBINED BALANCE SHEET SEPTEMBER 30, 2009 (UNAUDITED) (Dollars in thousands) Peninsula Gaming, LLC Belle of Orleans, L.L.C. Pro Forma Adjustments Notes Pro Forma Combined Peninsula Gaming, LLC ASSETS CURRENT ASSETS: Cash and cash equivalents $ 128,650 $ 6,031 $ (99,261 ) 3(a) $ 35,420 Restricted cash - purse settlements 5,305 — — 5,305 Accounts receivable, net 4,797 187 (187 ) 3(b) 4,797 Receivables from affiliates 95 — — 95 Inventories 1,326 50 — 1,376 Prepaid expenses and other assets 2,238 1,684 (418 ) 3(b) 3,504 Total current assets 142,411 7,952 (99,866 ) 50,497 PROPERTY AND EQUIPMENT, NET 252,601 41,250 (7,222 ) 3(j) 286,629 OTHER ASSETS: Deferred financing costs, net 25,712 — — 25,712 Goodwill 53,083 — 42,267 3(c) 95,350 Licenses and other intangibles 39,849 10,639 17,066 3(d) 67,554 Deposits and other assets 12,962 — (10,000 ) 3(e) 2,962 Investment available for sale 14,729 — — 14,729 Total other assets 146,335 10,639 49,333 206,307 TOTAL $ 541,347 $ 59,841 $ (57,755 ) $ 543,433 LIABILITIES AND MEMBER'S (DEFICIT) EQUITY CURRENT LIABILITIES: Accounts payable $ 3,983 $ 625 $ — $ 4,608 Construction payable 1,678 — — 1,678 Purse settlement payable 6,771 — — 6,771 Accrued payroll and payroll taxes 5,953 736 (465 ) 3(b) 6,224 Accrued interest 8,215 — — 8,215 Other accrued expenses 12,240 1,801 (132 ) 3(b) 13,909 Payable to affiliates 3,250 84 — 3,334 Current maturity of long-term debt and leases 3,199 — — 3,199 Total current liabilities 45,289 3,246 (597 ) 47,938 LONG-TERM LIABILITIES: 8 3/8% senior secured notes, net of discount 234,599 — — 234,599 10 ¾% senior unsecured notes, net of discount 297,158 — — 297,158 Term loan 5,572 — — 5,572 Notes payable and leases payable, net 637 — — 637 Obligation under Minimum Assessment Agreement 18,482 — — 18,482 Other liabilities 960 — — 960 Total long-term liabilities 557,408 — — 557,408 Peninsula Gaming, LLC Belle of Orleans, L.L.C. Pro Forma Adjustments Notes Pro Forma Combined Peninsula Gaming, LLC Total liabilities 602,697 3,246 (597 ) 605,346 COMMITMENTS AND CONTINGENCIES MEMBER'S (DEFICIT) EQUITY: Total member's (deficit) equity (61,350 ) 56,595 (57,158 ) 3(f) (61,913 ) TOTAL LIABILITIES AND MEMBER'S (DEFICIT) EQUITY $ 541,347 $ 59,841 $ (57,755 ) $ 543,433 See accompanying notes to unaudited pro forma condensed combined financial statements PENINSULA GAMING, LLC PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) (Dollars in thousands) Peninsula Gaming, LLC Belle of Orleans, L.L.C. Pro Forma Adjustments Notes Pro Forma Combined Peninsula Gaming, LLC REVENUES: Casino $ 193,569 $ 40,530 $ — $ 234,099 Racing 13,685 — — 13,685 Video poker 4,170 — — 4,170 Food and beverage 17,580 2,905 — 20,485 Other 8,023 278 — 8,301 Less: Promotional allowances (20,358 ) (4,645 ) — (25,003 ) Total net revenues 216,669 39,068 — 255,737 EXPENSES: Casino 79,739 15,426 — 95,165 Racing 12,294 — — 12,294 Video poker 3,047 — — 3,047 Food and beverage 12,658 2,554 — 15,212 Other 5,691 — — 5,691 Selling, general and administrative 33,370 8,559 — 41,929 Depreciation and amortization 17,845 3,585 (38 ) 3(g) 21,392 Development expense 704 — (563 ) 3(h) 141 Affiliate management fees 4,094 94 — 4,188 Loss on disposal of assets 1,983 — — 1,983 Total expenses 171,425 30,218 (601 ) 201,042 INCOME FROM OPERATIONS 45,244 8,850 601 54,695 OTHER INCOME (EXPENSE): Interest income 1,505 1 — 1,506 Interest expense (35,621 ) — (6,127 ) 3(i) (41,748 ) Loss on early retirement of debt (22,475 ) — — (22,475 ) Total other expense (56,591 ) 1 (6,127 ) (62,717 ) NET (LOSS) INCOME $ (11,347 ) $ 8,851 $ (5,526 ) $ (8,022 ) See accompanying notes to unaudited pro forma condensed combined financial statements PENINSULA GAMING, LLC PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS YEAR ENDED DECEMBER 31, 2008 (UNAUDITED) (Dollars in thousands) Peninsula Gaming, LLC Belle of Orleans, L.L.C. Pro Forma Adjustments Notes Pro Forma Combined Peninsula Gaming, LLC REVENUES: Casino $ 227,269 $ 55,622 $ — $ 282,891 Racing 17,986 — — 17,986 Video poker 5,901 — — 5,901 Food and beverage 16,767 3,616 — 20,383 Other 11,809 369 — 12,178 Less: Promotional allowances (20,579 ) (5,548 ) — (26,127 ) Total net revenues 259,153 54,059 — 313,212 EXPENSES: Casino 97,421 20,421 — 117,842 Racing 15,739 — — 15,739 Video poker 4,349 — — 4,349 Food and beverage 13,174 3,040 — 16,214 Other 7,564 — — 7,564 Selling, general and administrative 34,657 11,858 — 46,515 Depreciation and amortization 20,134 4,748 (47 ) 3(g) 24,835 Pre-opening expense 785 — — 785 Development expense (922 ) 283 — (639 ) Affiliate management fees 5,401 134 — 5,535 Impairment of asset held for sale 831 — — 831 Impairment of related party receivable — 2,741 — 2,741 Gain on insurance proceeds — (6,025 ) — (6,025 ) Loss on disposal of assets 95 — — 95 Total expenses 199,228 37,200 (47 ) 236,381 INCOME FROM OPERATIONS 59,925 16,859 47 76,831 OTHER INCOME (EXPENSE): Interest income 2,465 25 — 2,490 Interest expense (39,634 ) — (10,261 ) 3(i) (49,895 ) Total other expense (37,169 ) 25 (10,261 ) (47,405 ) NET INCOME $ 22,756 $ 16,884 $ (10,214 ) $ 29,426 See accompanying notes to unaudited pro forma condensed combined financial statements PENINSULA GAMING, LLC NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation Peninsula Gaming, LLC, a Delaware limited liability company (“PGL”), is a holding company with no independent operations whose primary assets are its equity interests in the following wholly owned operating subsidiaries: · Diamond Jo, LLC, a Delaware limited liability company, which owns and operates the Diamond Jo casino in Dubuque, Iowa; · The Old Evangeline Downs, L.L.C., a Louisiana limited liability company, which owns and operates the Evangeline Downs Racetrack and Casino, or “racino,” in St. Landry Parish, Louisiana, and four off-track betting parlors in Louisiana; · Diamond Jo Worth, LLC, a Delaware limited liability company, which owns and operates the Diamond Jo Worth casino in Worth County, Iowa; and · Belle of Orleans, L.L.C., a Louisiana limited liability company (“ABC”), which owns and operates the Amelia Belle Casino in Amelia, Louisiana. PGL is a wholly owned subsidiary of Peninsula Gaming Partners, LLC, a Delaware limited liability company (“PGP”). On June 18, 2009, PGP and AB Acquisition, a wholly owned subsidiary of PGL formed solely for the acquisition of ABC, entered into a definitive purchase agreement (the “Amelia Belle Purchase Agreement”) with Columbia Properties New Orleans, L.L.C. to purchase 100% of the outstanding limited liability company interests of ABC.On October 22, 2009, the transaction was consummated for $104.0 million, plus $2.2 million for working capital, funded with cash on hand. These unaudited pro forma combined financial statements have been prepared to give effect to the acquisition, and have been compiled from and include: (a) An unaudited pro forma condensed combined balance sheet combining the unaudited condensed consolidated balance sheet of PGL at September 30, 2009 with the unaudited condensed balance sheet of ABC at September 30, 2009 giving effect to the acquisition as if it occurred on September 30, 2009. (b) An unaudited pro forma condensed combined statement of operations combining the unaudited condensed consolidated statement of operations of PGL for the nine months ended September 30, 2009 with the unaudited condensed statement of operations of ABC for the nine months ended September 30, 2009 giving effect to the acquisition as if it occurred on January 1, 2008. (c) An unaudited pro forma condensed combined statement of operations combining the audited condensed consolidated statement of operations of PGL for the year ended December 31, 2008 with the audited condensed statement of operations of ABC for the year ended December 31, 2008, giving effect to the acquisition as if it occurred on January 1, 2008. These unaudited pro forma condensed combined financial statements have been compiled using the significant accounting policies under U.S. generally accepted accounting principles as disclosed in PGL’s audited financial statements included in PGL’s Annual Report on Form 10-K for the year ended December 31, 2008.The unaudited pro forma condensed combined financial statements should be read in conjunction with the historical financial statements and notes thereto of ABC included in this Form 8-K and of PGL included in PGL’s Annual Report on Form 10-K for the year ended December 31, 2008 and quarterly report on Form 10-Q for the period ended September 30, 2009. Certain historical amounts for ABC have been reclassified to conform with PGL’s financial statement presentation.It is management’s opinion that these unaudited pro forma condensed combined financial statements include all adjustments necessary for the fair presentation of the pro forma combined financial information of PGL. The unaudited pro forma condensed combined financial statements are not intended to reflect the results of operations or the financial position of PGL which would have actually resulted had the acquisition been effected on the dates indicated.Further, the unaudited pro forma condensed combined financial information is not necessarily indicative of the results of operations that may be obtained in the future.The pro forma adjustments and allocations of the purchase price for ABC are based in part on preliminary estimates of the fair value of the assets acquired and liabilities assumed.The final purchase price allocation will be completed after asset and liability valuations are finalized.The final valuation will be based on actual net tangible and intangible assets of ABC that exist as of the date of the completion of the acquisition.Any final adjustments may change the allocation of purchase price which could affect the fair value assigned to the assets and liabilities and could result in a change to the unaudited pro forma condensed combined financial statements.In addition, the impact of integration activities have not been incorporated into these unaudited pro forma condensed combined financial statements nor do they include any items not expected to have a continuing impact on the combined results of the companies. 2. Acquisition of ABC The acquisition of ABC has been accounted for by applying the acquisition method with PGL as the acquirer of ABC. For the purpose of these pro forma condensed combined financial statements, the purchase consideration has been allocated on a preliminary basis to the assets acquired and liabilities assumed based on management’s best estimates.PGL will continue to review information and intends to perform further analysis prior to finalizing the allocation of the purchase price.Although the results of this review are unknown, the purchase price allocation will be subject to change as a result of this review.Therefore, it is likely that the recorded values of assets and liabilities acquired will vary from those shown and differences may be material. For purposes of measuring the estimated fair value of the assets acquired and liabilities assumed as reflected in the pro forma condensed combined financial statements, management estimated fair values based on the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants (an exit price).Market participants are assumed to be buyers and sellers in the principal (most advantageous) market for the asset or liability.Additionally, fair value measurements for an asset assume the highest and best use of that asset by market participants.As a result, PGL may be required to value assets of ABC at fair value measurements that do not reflect management’s intended use of those assets.Use of different estimates and judgments could yield different results. The preliminary purchase price allocation is as follows (dollars in millions): Purchase price: Purchase price $ 104.0 Cash paid for working capital 2.2 $ 106.2 Allocation: Identifiable intangible assets with indefinite lives $ 25.2 Identifiable intangible assets with finite lives 2.5 Goodwill 42.3 Property and equipment 34.0 Current assets 4.3 Current liabilities (2.1 ) $ 106.2 The weighted average useful life of the identifiable intangible assets with finite lives is estimated to be 9years and property and equipment is estimated to be 20 years. 3. Pro Forma Adjustments The unaudited pro forma condensed combined financial statements incorporate the following pro forma adjustments: (a) Represents (i) cash on hand used for the purchase of ABC and (ii) elimination of cash retained by the seller of $3.0 million. (b) Represents the elimination of assets and liabilities of ABC which will not be purchased or assumed by PGL. (c) Represents estimated goodwill from the purchase price allocation. (d) Represents estimated identifiable intangible assets from the purchase price allocation net of the elimination of the historical intangible assets of ABC. (e) Represents the use of a $10.0 million deposit applied toward the purchase price of ABC. (f) Represents the elimination of the historical equity of ABC. (g) Represents (i) adjustment to depreciation related to property and equipment based on the estimated fair value of the assets acquired and their estimated useful lives and (ii) amortization of acquired finite lived intangible assets over their estimated useful lives. (h) Represents acquisition related transaction costs. These amounts are expensed as incurred. Such costs are not reflected in the unaudited pro forma condensed combined statement of operations because they will not have a continuing impact. (i) Represents the pro rata effective interest expense on $100 million of the 8 3/8% senior secured notes and the 10 ¾% senior unsecured notes for the period of time such notes were not outstanding during the pro forma period. PGL issued the secured and unsecured notes in August 2009. The notes required PGL to redeem on a pro rata basis $100 million of the principle amount of the notes if the ABC acquisition was not completed by December 31, 2009. Since the ABC acquisition was completed, $100 million of the pro rata amount of the notes was considered directly related to the acquisition. The pro rata effective interest rate on the notes is 10.3%. (j) Represents estimated property and equipment from the purchase price allocation net of the elimination of the historical net property and equipment of ABC.
